UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6552



JAMES THOMAS WATLINGTON,

                                              Plaintiff - Appellant,

          versus


VILLANGEVA ALVAREZ; MAJOR LYCETT; CINDY HORNE,
Counselor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-272-AM)


Submitted:   May 30, 2002                    Decided:   June 10, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Thomas Watlington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Thomas Watlington appeals the district court’s order

denying   relief   on   his   42   U.S.C.A.   §   1983   (West   Supp.   2001)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Watlington v. Alvarez, No. CA-02-

272-AM (E.D. Va. Mar. 12, 2002).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                    AFFIRMED




                                      2